DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US Patent 6,214,696, hereinafter referred to as “Wu”).
Wu discloses the semiconductor method as claimed.  See figures 1-10, and corresponding text, where Wu teaches, in claim 1, a method for manufacturing logic device isolation in an embedded storage process, comprising the following steps: 
step 1. generating a floating gate oxide layer (12) on a silicon substrate (10), (figure 1; col. 3, lines 35-67) generating a floating gate polysilicon layer (14) on the floating gate oxide layer (12), and depositing pad silicon nitride (16) on the floating gate polysilicon layer (14); (figure 1; col. 3, lines 35-67)
step 2. performing shallow trench isolation lithography; (figure 1; col. 4, lines 9-28) 
step 3. performing vertical dry etching to remove the pad silicon nitride (16) and floating gate polysilicon layer (14) in a shallow trench isolation area (20) and retain the floating gate oxide layer; (figure 1; col. 4, lines 9-28)
step 4. depositing acid etching silicon nitride (22); (figure 2; col. 4 lines 36-67) 
step 5. performing vertical dry etching to remove the acid etching silicon nitride at the bottom of the shallow trench isolation and a portion of the silicon substrate adjacent to and under the shallow trench isolation, to form a trench and retain the acid etching silicon nitride on a side of the floating gate polysilicon layer close to the shallow trench isolation; (figure 2; col. 4 lines 56-67)
step 6. performing lateral SiN pull-back (22) of the shallow trench isolation to remove the acid etching silicon nitride on the side of the floating gate polysilicon layer close to the shallow trench isolation; (figure 3; col. 4, lines 57-67)
step 7. performing silicon oxide filling of the shallow trench isolation (figures 7-10; col. 5, lines 35-67, col. 6, lines 1-10)  and 
step 8. performing chemical mechanical polishing to form logic device isolation. (figures 7-10; col. 5, lines 35-67, col. 6, lines 1-10)

Wu teaches, in claim 2, wherein: in step 3, the width of the trench isolation area is 800 .ANG. to 1500 .ANG.; and the opening width of the trench formed in step 5 is 750 .ANG. to 1450 .ANG.. (figure 2; col. 4 lines 56-67)
Wu teaches, in claim 3, wherein: the thickness of the floating gate oxide layer is 70 .ANG. to 150 .ANG.. (col. 3, lines 45-55)
Wu teaches, in claim 4, wherein: the thickness of the pad silicon nitride is 600 .ANG. to 1500 .ANG.. (col. 4, lines 10-35)
Wu teaches, in claim 5, wherein: the thickness of the acid etching silicon nitride is 50 .ANG. to 200 .ANG.. (col. 5, lines 1-5)
Wu teaches, in claim 6, wherein: a mixed solution of hydrofluoric acid and ethylene glycol is used for the SiN pull-back.(col. 4, lines 57-67)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent 6,214,696, hereinafter referred to as “Wu”) as applied to claim 1 above, and further in view of Huang et al. (US Patent 6,080,637, hereinafter referred to as “Huang”).
Wu discloses the semiconductor method substantially as claimed.  See the rejection above.
However, Wu fails to shows, in claim 7, wherein: a hot phosphoric acid solution is used for the SiN pull-back.
Huang teaches, in claim 7, a similar method that includes the use of a phosphoric acid for a lateral etch a silicon nitride layer (col. 4, lines 31-55). In addition, Huang provides the advantages of improving lateral etch of the silicon nitride layer and improving capacitance and resistance during device performance. (col. 1, lines 9-31)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein: a hot phosphoric acid solution is used for the SiN pull-back, in the method of Wu, according to the teachings of Huang with the motivation of improving lateral etch of the silicon nitride layer and improving capacitance and resistance during device performance.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 10, 2022